Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed June 27, 2022 is acknowledged. Claims 1-22 and 27 are deleted. Claims 25-26, 28, 33-35 and 37-39 are amended. Now, Claims 23-26 and 28-39 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20220423) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20220423) is/are removed.

Allowable Subject Matter
4.	Claims 23-26 and 28-39 are allowed.

5.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Wang (Journal of Membrane Science 280 (2006) 343-350) 
Wang discloses a method of preparing a filtration membrane comprising dissolving in a solvent a sulfobetaine copolymer derived from N,N-dimethyl-N-methacryloyethyl-N-(3-sulfopropyl) (DMMSA) and butyl methacrylate (BMA) to form a first solution; adding a base polymer of polyethersulfone to the solution to form a second solution; forming a filtration membrane by casting the solution to form a film on a substrate and subsequently immersing the casted film in a coagulation bath (i.e., leading to non-solvent induced phase separation). Finally, the membrane is peeled from the substrate and rinsed with water. (Abstract, page 343-344) However, Wang does not teach or fairly suggest the presently claimed side chains in the zwitterion-containing graft copolymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
June 28, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765